Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Authorization for this examiner’s amendment was given in a telephone interview with ZHUO XU on 3/9/2022.
 
The application has been amended as follows:

Claims 1-9 are cancelled.

Allowable Subject Matter
Claims 10-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
Independent claim 10 is allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “a detection device having two detection modules that are configured to be operated at the same time, wherein each of the two detection modules includes: a speaker and a sound receiver, wherein the sound receiver is configured to continuously receive an external sound generated from a peripheral object in movement so as to obtain an input signal; and a signal converting circuit electrically coupled to the sound receiver, wherein the signal converting circuit is configured to convert the input signal from the sound receiver into a target spectrogram, wherein in the detection device, the two spectrograms respectively converted from the two signal converting circuits have a time/phase difference there-between, and wherein at least one of the two detection modules includes: a storage unit having a plurality of basic spectrograms therein that respectively correspond to sounds respectively generated from different kinds of objects in movement; a judging circuit electrically coupled to the storage unit, the two signal converting circuits, and the two speakers, wherein the judging circuit is configured to compare any one of the two target spectrograms with the basic spectrograms so as to determine which kind of the objects the peripheral object is, and is configured to obtain an instant position of the peripheral object by the time/phase difference; and a Bluetooth transceiver electrically coupled to the judging circuit; and a path planning apparatus including: a storing member having an indoor map; a Bluetooth unit wirelessly coupled to the Bluetooth transceiver of the detection device for receiving an instant position of the detection device and the instant position of the peripheral object, wherein the detection device is configured to transmit a navigation request signal to the path planning apparatus through the Bluetooth transceiver and Bluetooth unit; and a calculating unit electrically coupled to the storing member and the Bluetooth unit, wherein the calculating unit is configured to match the instant position of the detection device and the instant position of the peripheral object with the indoor map so as to obtain an indoor navigation path satisfying the navigation request signal; wherein the path planning apparatus is configured to transmit the indoor navigation path to the detection device through the Bluetooth unit” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Independent claim 20 is allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “two detection modules configured to be operated at the same time, wherein each of the two detection modules includes: a speaker and a sound receiver, wherein the sound receiver is configured to continuously receive an external sound generated from a peripheral object in movement so as to obtain an input signal; and a signal converting circuit electrically coupled to the sound receiver, wherein the signal converting circuit is configured to convert the input signal from the sound receiver into a target spectrogram, wherein in the detection device, the two spectrograms respectively converted from the two signal converting circuits have a time/phase difference there-between, and wherein at least one of the two detection modules includes: a storage unit having a plurality of basic spectrograms therein that respectively correspond to sounds respectively generated from different kinds of objects in movement; a judging circuit electrically coupled to the storage unit, the two signal converting circuits, and the two speakers, wherein the judging circuit is configured to compare any one of the two target spectrograms with the basic spectrograms so as to determine which kind of the objects the peripheral object is, and is configured to obtain an instant position of the peripheral object by the time/phase difference; and a Bluetooth transceiver electrically coupled to the judging circuit; wherein the detection device is configured to transmit an instant position of the detection device and the instant position of the peripheral object to the path planning apparatus through the Bluetooth transceiver” in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 11-19 are dependent on one of the independent claims, therefore they are also patentable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/NORMAN YU/Primary Examiner, Art Unit 2652